
	
		III
		111th CONGRESS
		2d Session
		H. CON. RES. 321
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 29, 2010
			Received
		
		CONCURRENT RESOLUTION
		Providing for a conditional adjournment of
		  the House of Representatives and a conditional recess or adjournment of the
		  Senate. 
	
	
		That when the House adjourns on any
			 legislative day from Wednesday, September 29, 2010, through Friday, October 8,
			 2010, on a motion offered pursuant to this concurrent resolution by its
			 Majority Leader or his designee, it stand adjourned until 2 p.m. on Monday,
			 November 15, 2010, or until the time of any reassembly pursuant to section 2 of
			 this concurrent resolution, whichever occurs first; and that when the Senate
			 recesses or adjourns on any day from Wednesday, September 29, 2010, through
			 Friday, November 12, 2010, on a motion offered pursuant to this concurrent
			 resolution by its Majority Leader or his designee, it stand recessed or
			 adjourned until noon on Monday, November 15, 2010, or such other time on that
			 day as may be specified in the motion to recess or adjourn, or until the time
			 of any reassembly pursuant to section 2 of this concurrent resolution,
			 whichever occurs first.
		2.The Speaker of the House and the Majority
			 Leader of the Senate, or their respective designees, acting jointly after
			 consultation with the Minority Leader of the House and the Minority Leader of
			 the Senate, shall notify the Members of the House and the Senate, respectively,
			 to reassemble at such place and time as they may designate if, in their
			 opinion, the public interest shall warrant it.
		
	
		
			Passed the House of
			 Representatives September 29, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
